DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on November 6, 2019. Claims 1-20 are pending and have been examined. Claims 1 and 17 have been amended. This action is made final in response to the Applicant Arguments/ Remarks received on August 8, 2022. 
Drawings
The drawing objections have been withdrawn.
Specification
The specification objections have been withdrawn.
Claim Rejections - 35 USC § 102
The 102(a)(2) rejection for claims 1-4, 6, and 17-20 has been withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al.(US Pub. 2016/0290816) further in view of Porstmann et al.(EP 3051258).
Regarding claim 1, Bauer teaches A method of operation of a navigation system to coordinate navigation between multiple users, the method comprising: determining, by one or more processors, that a first user intends to navigate to a shared destination from a first location, at a first time (see at least Bauer Para 7: "The method comprises determining a destination that is common to each user in a plurality of users. An arrival time for the plurality of users to arrive at the destination is determined. The arrival time is common to each user in the plurality of users. A current location of each user in the plurality of users is identified."), determining, by the one or more processors, that a second user intends to navigate to the shared destination from a second location, at a second time within a threshold interval of the first time (see at least Bauer Para 7: "The method comprises determining a destination that is common to each user in a plurality of users. An arrival time for the plurality of users to arrive at the destination is determined. The arrival time is common to each user in the plurality of users. A current location of each user in the plurality of users is identified."), notifying, by the one or more processors, the first user using an electronic notification that the second user intends to navigate to the shared destination (see at least Bauer Para 32: "The event manager 111 of the event creator device 102 then notifies the event creator whether a specific invited participant has accepted or denied the invitation"), receiving, from the first user, an electronic request to coordinate navigation to the shared destination with the second user (see at least Bauer Para 31: "The event manager of the user devices associated with these participants receives the invitation and displays the invitation to the user via the user interface."), and in response to receiving the electronic request,… providing navigation directions to the shared destination to a device associated with the first user in view of a progress of the second user toward the shared destination (see at least Bauer Para 43: "In this embodiment, the user selects a route from a list of routes provided by a navigational program or selects from one of the plurality of routes identified by the travel coordinator 136."). Bauer does not explicitly teach during navigation, providing navigation directions. However, Porstmann teaches in a similar field of coordinating groups of people determining the position of the following vehicle on reception of the route of the lead vehicle (see at least Porstmann page 7 para 9: “…The determination of the position 403 is effected by the reception of the route, but can also be done independently.”), calculating a second route along the first route (see at least Porstmann page 7 para 10: “In a fourth method step, a second route 404, which runs from the current position 403 of the second navigation device to the route end position 402, is determined using the arithmetic unit of the second navigation device”), and issuing navigation direction based on the second route (see at least Porstmann page 8 para 3: “In addition, using the arithmetic unit of the second navigation device, route guidance based on the second route 404 and map data stored in the memory unit of the second navigation device is executed.”). It would have been obvious to someone skilled in the art before the effective  filing date to modify Bauer with Porstmann to include giving direction during navigation based on the motivation to generate routes with little effort (Porstmann page 8 para 1) and to communicate points of interest such as danger point or a speed measuring device (Porstmann page 7 para 7).
Regarding claim 2, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer further teaches wherein determining that the first user intends to navigate to the shared destination includes determining that the first user and the second user have respective calendar entries referencing the shared destination (see at least Bauer Para 31: "In one embodiment, at least one user of a user device 102 schedules an event with at least one other user. For example, the user creates event data 124 by entering information in the user via a user interface 112 such as a name for the event, a time(s)/date(s) for the event, a location (e.g., location name, address, etc.) of the event, participants of the event (name, communication addresses/numbers, etc.), and/ or the like).").
Regarding claim 3, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer further teaches wherein determining that the first user intends to navigate to the shared destination includes determining that electronic messaging between the first user and the second user references the shared destination (see at least Bauer Para 33: "For example, the event manager 111 analyzes text messages received from one or more users. Based on this analysis, the event manager 111 determines that User 1 (the user of device 102), User 2, and User N will be meeting each other on Date_A, at Time_B, at Location_C.").
Regarding claim 4, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer further teaches wherein determining that the first user intends to navigate to the shared destination includes receiving a request from the first user, submitted via a user interface of the device operated by the first user, to coordinate navigation to the shared destination with the second user (see at least Bauer Para 31: "the user creates event data 124 by entering information in the user via a user interface 112 such as a name for the event, a time(s)/date(s) for the event, a location (e.g., location name, address, etc.) of the event, participants of the event (name, communication addresses/ numbers, etc.), and/or the like).").
Regarding claim 6, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer further teaches determining that the first user will arrive at the shared destination earlier than the second user (see at least Bauer Para 40: "However, in other embodiments, two or more participants can receive different arrival times."), and providing an indication that the first user will arrive at the shared destination earlier to the device associated with the first user (see at least Bauer Para 40: "In this example, the user interface 412 presents a notification 450 to the user displaying a suggested arrival time 452 for the identified event 454.").
Regarding claim 14, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches coordinating a group of people to an event but Bauer does not explicitly teach in response to receiving the electronic request, automatically setting up a voice chat for the first user and the second user. However PorstMann teaches in a similar field of endeavor of coordinating groups of people in response to receiving the electronic request, automatically setting up a voice chat for the first user and the second user (see at least PorstMann Page 9 Para 7: "As a further option, a driver of the vehicle crew may make an input to his navigation device which causes a voice connection in the form of a conference call, such as a telephone conference call, to be established between all drivers of the vehicle crew."). It would have been obvious to someone skilled in the art before the effective filling date to modify Bauer with PorstMann to include a voice call based on the motivation to establish communication between the users so they can inform about road conditions verbally or discuss the event beforehand.
Regarding claim 17, Bauer anticipates A system comprising: one or more computing devices (see at least Bauer Para 23: "The operating environment 100 comprises a plurality of user devices 102, 104, 106 and one or more server … In one embodiment, the user devices 102, 104, 106 are …a wireless device…Examples of wireless devices include (but are not limited to) …wearable computing devices,"); a non-transitory computer-readable medium storing instructions that, when executed by the one or more computing devices (see at least Bauer para 8: "a non-transitory computer program product for coordinating travel among members of a group is disclosed."), cause the system to: determine that a first user intends to navigate to a shared destination from a first location, at a first time (see at least Bauer para 7: "The method comprises determining a destination that is common to each user in a plurality of users. An arrival time for the plurality of users to arrive at the destination is determined. The arrival time is common to each user in the plurality of users. A current location of each user in the plurality of users is identified."), determine that a second user intends to navigate to the shared destination from a second location, at a second time within a threshold interval of the first time (see at least Bauer para 7: "The method comprises determining a destination that is common to each user in a plurality of users. An arrival time for the plurality of users to arrive at the destination is determined. The arrival time is common to each user in the plurality of users. A current location of each user in the plurality of users is identified."), notify the first user using an electronic notification that the second user intends to navigate to the shared destination (see at least Bauer para 32: "The event manager 111 of the event creator device 102 then notifies the event creator whether a specific invited participant has accepted or denied the invitation") receive, from the first user, an electronic request to coordinate navigation to the shared destination with the second user (see at least Bauer para 31: "The event manager of the user devices associated with these participants receives the invitation and displays the invitation to the user via the user interface."), in response to receiving the electronic request, provide navigation directions to the shared destination to a device associated with the first user in view of a progress of the second user toward the shared destination (see at least Bauer para 43: "In this embodiment, the user selects a route from a list of routes provided by a navigational program or selects from one of the plurality of routes identified by the travel coordinator 136."). Bauer does not explicitly teach during navigation, providing navigation directions. However, Porstmann teaches in a similar field of coordinating groups of people determining the position of the following vehicle on reception of the route of the lead vehicle (see at least Porstmann page 7 para 9: “…The determination of the position 403 is effected by the reception of the route, but can also be done independently.”), calculating a second route along the first route (see at least Porstmann page 7 para 10: “In a fourth method step, a second route 404, which runs from the current position 403 of the second navigation device to the route end position 402, is determined using the arithmetic unit of the second navigation device”), and issuing navigation direction based on the second route (see at least Porstmann page 8 para 3: “In addition, using the arithmetic unit of the second navigation device, route guidance based on the second route 404 and map data stored in the memory unit of the second navigation device is executed.”). It would have been obvious to someone skilled in the art before the effective  filing date to modify Bauer with Porstmann to include giving direction during navigation based on the motivation to generate routes with little effort (Porstmann page 8 para 1) and to communicate points of interest such as danger point or a speed measuring device (Porstmann page 7 para 7).
Regarding claim 18, Bauer remains as applied to claim 17. Bauer further anticipates wherein to determine that the first user intends to navigate to the shared destination the instructions cause the system to determine that the first user and the second user have respective calendar entries referencing the shared destination (see at least Bauer para 31: "In one embodiment, at least one user of a user device 102 schedules an event with at least one other user. For example, the user creates event data 124 by entering information in the user via a user interface 112 such as a name for the event, a time(s)/date(s) for the event, a location (e.g., location name, address, etc.) of the event, participants of the event (name, communication addresses/numbers, etc.), and/ or the like).").
Regarding claim 19, Bauer remains as applied to claim 17. Bauer further anticipates wherein to determine that the first user intends to navigate to the shared destination, the instructions cause the system to determine that electronic messaging between the first user and the second user references the shared destination (see at least Bauer Para 33: "For example, the event manager 111 analyzes text messages received from one or more users. Based on this analysis, the event manager 111 determines that User 1 (the user of device 102), User 2, and User N will be meeting each other on Date_A, at Time_B, at Location_C."). 
Regarding claim 20, Bauer remains as applied to claim 17. Bauer further anticipates wherein to determine that the first user intends to navigate to the shared destination, the instructions cause the system to receive a request from the first user, submitted via a user interface of the device operated by the first user, to coordinate navigation to the shared destination with the second user (see at least Bauer Para 31: "the user creates event data 124 by entering information in the user via a user interface 112 such as a name for the event, a time(s)/date(s) for the event, a location (e.g., location name, address, etc.) of the event, participants of the event (name, communication addresses/numbers, etc.), and/or the like).").
Claim(s) 5, 7-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer further in view of Porstmann further in view of Lappe et al. (US Pub. 2007/0168118).
Regarding claim 5, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer further teaches applying a machine learning model to first data related to the first user and second data related to the second user to generate a confidence score indicative of a probability that the first user and the second user will choose to coordinate navigation to the shared destination (see at least Bauer Para 4: " Alternatively, the program can automatically set up a meeting and invite attendees based on discussions via email or text messages") the first and the second data including one or more of:…(ii) calendar entries for the first user and the user second user (see at least Bauer Para 4: "The program allows an individual to set up a meeting by specifying a meeting time, date, and location. The individual can then invite one or more third parties to the meeting."), (iii) messaging between the first user and the second user (see at least Bauer Para 4: "Alternatively, the program can automatically set up a meeting and invite attendees based on discussions via email or text messages"), but Bauer does not explicitly teach the first and the second data including one or more of (i) sensor data from respective user devices. However, Lappe teaches in the similar field of organizing common meeting points the first and the second data including one or more of (i) sensor data from respective user devices (see at least Lappe Para 21: "The user interface 104 may receive commands that control the route coordination process so that a reliable voice control may be achieved."). It would have been obvious to someone skilled in the art to modify Bauer with Lappe to include sensor data from user devices based on the motivation to allow a user to setup an event via voice instead of manually inputting the information.
While the combination of Bauer, Porstmann, and Lappe does not explicitly teach machine learning to determine a confidence score and acting when the score is above a threshold, using machine learning to improve automatic processes is well-understood and routine in the art and would be obvious to someone skilled in the art before the effective filing date of the invention.
Regarding claim 7, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches giving directions to separate users on when to leave and arrive at an event but Bauer does not explicitly teach wherein providing navigation directions to the shared destination to the first user includes: determining that the first user is ahead of the second user by at least a threshold distance or drive time; identifying a location at which the first user can wait for the second user; and notifying the first user of the identified location. However Lappe teaches in the similar field of coordinating separate groups of people wherein providing navigation directions to the shared destination to the first user includes: determining that the first user is ahead of the second user by at least a threshold distance or drive time (see at least Lappe Para 37: "Such criteria may include selecting the rendezvous position. A rendezvous position may be based on distances separated or traveled by vehicles,"), identifying a location at which the first user can wait for the second user (see at least Lappe Para 37: "The CPU 111 may determine a rendezvous position related to the GPS data received by the GPS receiver 102, the position data received from the second navigation device 205, or other criteria and parameters."), and notifying the first user of the identified location (see at least Lappe Para 37: "The rendezvous position may be reported to the user of the first navigation device 101 through the output device 112"). It would have been obvious to someone skilled in the art before the effective filing date to modify Bauer with Lappe to include a rendezvous point before the final destination based on the motivation to have everyone arrive at the same time.
Regarding claim 8, the combination of Bauer, Porstmann, and Lappe remains as applied to claim 7. Lappe further teaches wherein identifying the location at which the first user can wait for the second user includes identifying a gas station along the shared route where both the first user and the second user can arrive within a certain period of time (see at least Lappe Para 37: "A rendezvous position...may be chosen so that both vehicles arrive at a rendezvous position at the about the same time.").
Regarding claim 9, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches generating routes so that persons arrive at the same time, but Bauer does not explicitly teach determining, by the one or more processors, a first route from the first location to the destination and a second route from the second location to the shared destination; identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route; providing an indication of the shared route to the respective devices associated with the first user and the second user. However PorstMann teaches in a similar field of coordinating groups of people determining, by the one or more processors, a first route from the first location to the destination (see at least PorstMann Page 6 Para 5: "the route course of the first route 401 traveled by the first navigation device until reaching a route end position 402 is detected") and a second route from the second location to the shared destination (see at least PorstMann Page 7 Para 10: "a second route 404, which runs from the current position 403 of the second navigation device to the route end position 402, is determined using the arithmetic unit of the second navigation device."), and identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route (see at least PorstMann Page 7 Para 10: "The second route 404 is determined based on the route of the first route 401 such that the second route 404 runs completely on the first route 401."). It would have been obvious to someone skilled in the art before the effective filling date to modify Bauer with PorstMann to include shared routes based on the motivation to not have a user lag behind due to road conditions on their personal route. The combination of Bauer and PorstMann does not explicitly teach indicating to each device that a shared route is available. However Lappe teaches in a similar field of endeavor providing an indication of the shared route to the respective devices associated with the first user and the second user (see at least Lappe Para 36: "The confirmation signal for route coordination may be indicated to user by the output device 112."). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Bauer and PorstMann with Lappe to include a notification based on the motivation of having the users look for each other in order to arrive at the same time.
Regarding claim 10, the combination of Bauer, PorstMann and Lappe remains as applied to claim 9. PorstMann further teaches determining, by the one or more processors, that the first user is likely to stop on a way to the shared destination (see at least Lappe Para 47: "The request may be transmitted under predefined conditions, such as a request for a rendezvous point for the navigation devices 601, 602, and 603."), determining a location at which the first user and a second user can stop (see at least Lappe Para 47: "The host 604 may determine the routes based on the configuration of the navigation devices 601, 602, and 603 and may determine the rendezvous point."), and providing an indication of the location to the device associated with the first user and to the device associated with the second user (see at least Lappe Para 47: "In some systems, the navigation devices 601, 602, and 603 determine the routes based upon receipt of the rendezvous point."). 
Regarding claim 11, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches generating routes so that persons arrive at the same time, but Bauer does not explicitly teach determining, by the one or more processors, a first route from the first location to the destination and a second route from the second location to the shared destination; identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route; providing an indication of the shared route to the respective devices associated with the first user and the second user. However PorstMann teaches in a similar field of coordinating groups of people determining, by the one or more processors, a first route from the first location to the destination (see at least PorstMann Page 6 Para 5: "the route course of the first route 401 traveled by the first navigation device until reaching a route end position 402 is detected") and a second route from the second location to the shared destination (see at least PorstMann Page 7 Para 10: "a second route 404, which runs from the current position 403 of the second navigation device to the route end position 402, is determined using the arithmetic unit of the second navigation device."), and identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route (see at least PorstMann Page 7 Para 10: "The second route 404 is determined based on the route of the first route 401 such that the second route 404 runs completely on the first route 401."). It would have been obvious to someone skilled in the art before the effective filling date to modify Bauer with PorstMann to include shared routes based on the motivation to not have a user lag behind due to road conditions on their personal route. The combination of Bauer and PorstMann does not explicitly teach indicating to each device that a shared route is available. However Lappe teaches in a similar field of endeavor providing an indication of the shared route to the respective devices associated with the first user and the second user (see at least Lappe Para 36: "The confirmation signal for route coordination may be indicated to user by the output device 112."). It would have been obvious to someone skilled in the art before the effective filling date to modify the combination of Bauer and PorstMann with Lappe to include a notification based on the motivation of having the users look for each other in order to arrive at the same time.
Regarding claim 12, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches giving directions to separate users on when to leave and arrive at an event but Bauer does not explicitly teach determining, by the one or more processors, that the first user is likely to stop on a way to the shared destination; determining a location at which the first user and a second user can stop; and providing an indication of the location to the device associated with the first user and to the device associated with the second user. However Lappe teaches in a similar field of coordinating separate groups of people determining, by the one or more processors, that the first user is likely to stop on a way to the shared destination (see at least Lappe Para 47: "The request may be transmitted under predefined conditions, such as a request for a rendezvous point for the navigation devices 601, 602, and 603."), determining a location at which the first user and a second user can stop (see at least Lappe Para 47: "The host 604 may determine the routes based on the configuration of the navigation devices 601, 602, and 603 and may determine the rendezvous point."), providing an indication of the location to the device associated with the first user and to the device associated with the second user (see at least Lappe Para 47: "In some systems, the navigation devices 601, 602, and 603 determine the routes based upon receipt of the rendezvous point."). It would have been obvious to someone skilled in the art before the effective filling date to modify Bauer with Lappe to include a likely stop based on the motivation to keep the group together  so they can arrive at the same time.
Regarding claim 16, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches giving directions to users on when to leave and arrive at an event but Bauer does not explicitly teach  determining that the first user has arrived at the shared destination and providing an interactive prompt to the first user for reporting parking spaces. Lappe teaches in a similar field of endeavor providing an interactive prompt to the first user for reporting parking spaces (see at least Lappe Para 47: "The host 604 may check the routes of the navigation devices 601, 602, and 603 and may update the routes based on additional information, such as information regarding traffic congestion density, construction and road condition information, weather, alerts, presence of parking lots or other driver amenities and information."). While the combination of Bauer, Porstmann, and Lappe does not explicitly teach reporting parking spaces if the first user arrived at the shared destination, Lappe does teach a host (leader vehicle) updating routes based on the presence of parking lots.  It would have been obvious to someone skilled in the art before the effective filling date to modify parking lots to parking spaces as multiple parking lots are useless if they do not have adequate parking. It also would have been obvious to modify the combination to include reporting parking spaces based on the motivation to break up the convoy upon reaching the destination so that each user can find a spot.
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Porstmann in view of Boss et al. (US Pub. 2017/0284818).
Regarding claim 15, the combination of Bauer and Porstmann remains as applied to claim 1. Bauer teaches generating routes so that persons arrive at the same time, but Bauer does not explicitly teach determining, by the one or more processors, a first route from the first location to the destination and a second route from the second location to the shared destination; identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route; determining that the first user has deviated from the shared route to follow a detour for a portion of the shared route; modifying navigation directions for the second user based on the detour. However PorstMann teaches in a similar field of endeavor determining, by the one or more processors, a first route from the first location to the destination (see at least PorstMann Page 6 Para 5: "the route course of the first route 401 traveled by the first navigation device until reaching a route end position 402 is detected") and a second route from the second location to the shared destination (see at least PorstMann Page 7 Para 10: "a second route 404, which runs from the current position 403 of the second navigation device to the route end position 402, is determined using the arithmetic unit of the second navigation device."), and identifying, by the one or more processors, a shared route corresponding to at least a portion of the first route shared with the second route (see at least PorstMann Page 7 Para 10: "The second route 404 is determined based on the route of the first route 401 such that the second route 404 runs completely on the first route 401."). It would have been obvious to someone skilled in the art before the effective filing date to modify Bauer with PorstMann to include a shared route based on the motivation to have the group arrive at the same time by using the same path.
The combination of Bauer and PorstMann does not explicitly teach determining that the first user has deviated from the shared route to follow a detour for a portion of the shared route; and modifying navigation directions for the second user based on the detour. However Boss teaches in a similar field of endeavor of coordinating a group of vehicles determining that the first user has deviated from the shared route to follow a detour for a portion of the shared route (see at least Boss Para 31: "In some embodiments, the master device 120, as well as any synchronized subscriber device 130A-N can make an update to the route (e.g., request an unplanned stop, make a detour)."); and modifying navigation directions for the second user based on the detour (see at least Boss Para 31: "The master device 120 can then accept or deny a request to update the route received from a subscriber device 130A-N."). It would have been obvious to someone skilled in the art before the effective filing date to modify the combination of Bauer and PorstMann with Boss to include deviation notifications based on the motivation to account for unexpected detours from traffic, construction or an accident.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bauer does teach in response to receiving the electronic request, providing… navigation directions to the shared destination to a device associated with the first user in view of a process of the second user  toward the shared destination.as cited in the non-final rejection. However Bauer does not explicitly teach providing, during navigation, navigation directions. However Porstmann teaches in a similar field of route coordination giving route guidance based on a second route generated from the current location of the second user regardless of reception of the first route (see at least Porstmann pages 7-8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tam et al. (US Pub. No. 2020/0080853) was filed Sept 6, 2018 and discloses a system and method for rendezvousing. Gandiga (US Pub. No. 2020/0056899) filed August 20, 2018 teaches methods, systems, and computer program products for routing following vehicles toward a lead vehicle in a caravan. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663 
                                                                                                                                                                                                  /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663